                                                                   Littler Mendelson, P.C.
                                                                   290 Broadhollow Road
                                                                   Suite 305
                                                                   Melville, NY 11747




                                                                   Lisa M. Griffith
                                                                   631.247.4709 direct
January 24, 2020                                                   631.247.4700 main
                                                                   lgriffith@littler.com




VIA ECF
Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:      Dennis L. D’Aguino, et al., v. Garda CL Atlantic, Inc.
         Docket No. 16-cv-00641 (JMA)(AKT)

         Jimmy L. Adkins, et al., v. Garda CL Atlantic, Inc.
         Docket No. 17-cv-2532 (JMA)(AKT)

Dear Judge Azrack:

       This firm represents Defendant Garda CL Atlantic, Inc. (“Defendant”) in the above-
referenced consolidated actions. We write to object to the purported “Stipulation and Order for
Substitution of Counsel” (“Stipulation”) filed in the Adkins case yesterday and request that Your
Honor decline to “so order” the purported stipulation.

         Withdrawal of counsel is governed by Local Rule 1.4, which provides:

                Withdrawal or Displacement of Attorney of Record
                An attorney who has appeared as attorney of record for a party
                may be relieved or displaced only by order of the Court and may
                not withdraw from a case without leave of the Court granted by
                order. Such an order may be granted only upon a showing by
                affidavit or otherwise of satisfactory reasons for withdrawal or
                displacement and the posture of the case, including its position, if
                any, on the calendar, and whether or not the attorney is asserting
                a retaining or charging lien. All applications to withdraw must be
                served upon the client and (unless excused by the Court) upon all
                other parties.

                COMMITTEE NOTE The Committee recommends that Local Civil
                Rule 1.4 be amended to require that the affidavit in support of a
                motion to withdraw state whether or not a retaining or charging
                lien is being asserted, and to clarify that all applications to



  littler.com
Honorable Joan M. Azrack
January 24, 2020
Page 2




                   withdraw must be served upon the client and (unless excused by
                   the Court) upon all other parties. This is not meant to preclude
                   the Court from permitting the reasons for withdrawal to be stated
                   in camera and under seal in an appropriate case. It is also not
                   meant to preclude substitution of counsel by a stipulation which
                   has been signed by counsel, the counsel’s client, and all other
                   parties, and which has been so ordered by the Court.

        Accordingly, an attorney seeking to withdraw from representation of a client must file a
motion supported by an affidavit setting forth satisfactory reasons for withdrawal. Ms. Ball did
not file a motion and she does not include in her affidavit any reasons for her withdrawal as
counsel for the Adkins plaintiffs. Ms. Ball has represented the Adkins plaintiffs for over 3 years,
and was in Court advocating on their behalf at Tuesday’s conference. Furthermore, in Ms. Ball’s
affidavit she claims she does not have a charging lien against the file, but then asks the Court
for leave to file for fees and costs should the Adkins plaintiffs prevail on their claims. Thus, it
seems like Ms. Ball does have a charging lien against the file, but she is not articulating that
because such lien might negatively impact her ability to reduce the amount in controversy in
support of her motion to remand the case. However, Ms. Ball also affirms that she is not giving
up on seeking recovery of her fees and costs in the future. This is an attempt to avoid the
Court’s Order that it would grant an application by Defendant that an application by Defendant
to obtain Ms. Ball’s billing records if necessary to oppose a motion for remand.

        Furthermore, according to the Committee Notes, substitution of counsel can be made by
stipulation but only if it is signed by counsel, the counsel’s client, and all other parties. The
Stipulation filed by counsel for the Adkins plaintiffs, Ann Ball, and counsel for the now dismissed
D’Aguino plaintiffs, Steven Moser, was not signed by the Adkins Plaintiffs or by the Defendant.
Furthermore, there is no indication in the Record that the Stipulation was sent to the Plaintiffs.
Accordingly, the Stipulation fails to meet the requisite requirements to substitute Mr. Moser as
counsel for the Adkins Plaintiffs.

        Defendant is also concerned with Ms. Ball’s and Mr. Moser’s motivation in attempting to
substitute Mr. Moser as counsel in Adkins after over three years of litigation.

        Accordingly, Defendant respectfully requests that Your Honor decline to “so order” the
Stipulation.

Respectfully submitted,

LITTLER MENDELSON, P.C.

/s/Lisa M. Griffith

Lisa M. Griffith
